BRUGGINK, District Judge.
ORDER
An opinion finding in favor of the Mosqueda plaintiffs was entered on March 4, 1988. Judgment was entered on November 2, 1988. 14 Cl.Ct. 476. The action is currently pending before the court on: Plaintiff’s Motion To Compel And Motion For Attorney’s Fees And Declaration Of Leroy A. Abelson, filed September 25, 1989; Defendant’s Motion For Relief From Judgment, filed November 1, 1989; Plaintiff’s Objection To, And Motion To Strike, Exhibit 9 Attached To Defendant’s Reply Brief (“Reply To Plaintiff’s Opposition To Defendant’s Motion For Relief From Judgment”), filed December 5, 1989; Plaintiff’s Motion For Leave To File Report of Hector Teran Teran, Secretary General Of Baja California, filed January 19,1990; and (Joint) Stipulation For Settlement And Entry Of Final Judgment, filed November 30, 1990.
The Mosqueda plaintiffs have entered into a stipulation for settlement and entry of final judgment, conditioned upon entry of an order vacating the earlier opinion and judgment. For good cause shown, the court adopts the stipulation. Accordingly, the following is ORDERED:
1. The opinion of March 4, 1988 is withdrawn and the judgment of November 2, 1988 is vacated with respect to all plaintiffs except Gordon F. Bailey.
2. Plaintiff’s motions of September 25, 1989, December 5, 1989, and January 19, 1990 and defendant’s motion of November 1, 1989 are denied as moot.
3. The clerk is directed to enter final judgment as to all remaining plaintiffs in accordance with the terms of the stipulation attached hereto.